Stephens, J.,
concurring specially. The act amending the municipal-court act, approved July 31, 1925 (Ga. L. 1925, pp. 370, 386, sec. 2), provides that “before the writ of certiorari shall lie to any verdict, judgment, order, or ruling of the municipal court of Atlanta, a motion for a new trial must be made before the judge *11trying the case, and his judgment thereon must be reviewed by the appellate division of said court in the manner herein provided, and the writ of certiorari shall lie only to the final judgment of the appellate division of said court.” As I construe this provision, no ruling whatsoever of any judge of the municipal court of Atlanta can be corrected by certiorari except by first passing through the appellate division of that court. Since the writ of certiorari in the present case is not directed to a ruling of the appellate division of that court, the judge of the superior court properly dismissed the certiorari.
Charles TF. Anderson, for plaintiff in error. Efurd & Phillips, contra.